Exhibit 10.2
December 12, 2008
Via Hand Delivery
[Senior Executive Officer Name and Address]
Dear [Senior Executive Officer],
          Old National Bancorp (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Investment Agreement”), with the United
States Department of Treasury (the “Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
          For the Company to participate in the CPP and as a condition to the
closing of the investment contemplated by the Investment Agreement, the Company
is required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

1.   No Golden Parachute Payments. The Company is prohibiting any Golden
Parachute Payment to you during any “CPP Covered Period.” A “CPP Covered Period”
is any period during which (A) you are a Senior Executive Officer and (B) the
Treasury holds an equity or debt position acquired from the Company in the CPP.
  2.   Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.   3.   Compensation Program Amendments. Each of the Company’s
compensation, bonus, incentive, deferred compensation and other benefit plans,
arrangements and agreements (including golden parachute, severance, change in
control and employment agreements) (collectively, “Benefit Plans”) with respect
to you is hereby amended to the extent necessary to give effect to Provisions 1
and 2 above. For reference, certain affected Benefit Plans are set forth in
Appendix A to this letter.

 



--------------------------------------------------------------------------------



 



[Senior Executive Officer Name]
December 12, 2008
Page 2 of 4
          The Company is also required to review its Benefit Plans to ensure
that they do not encourage Senior Executive Officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith so as to not
encourage unnecessary and excessive risks.
          The letter shall be interpreted in light of the following definitions:

  a.   “Senior Executive Officer” means the Company’s “senior executive
officers” as defined in subsection 111(b)(3) of the EESA.     b.   “Golden
Parachute Payment” is used with same meaning as in Section 111(b)(2)(C) of EESA.
    c.   “EESA” means the Emergency Economic Stabilization Act of 2008 as
implemented by guidance or regulation issued by the Department of the Treasury
and as published in the Federal Register on October 20, 2008.     d.   The term
“Closing Date” means the date the transaction between the Company and the
Treasury closes.     e.   The term “Company” includes any entities treated as a
single employer with the Company under 31 C.F.R. § 30.1(b) (as in effect on the
Closing Date). You are also delivering a Waiver pursuant to the Investment
Agreement, and, as between the Company and you, the term “employer” in that
waiver will be deemed to mean the Company as used in this letter.     f.   The
term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.10 (as in effect on the Closing Date).

          Provisions 1 and 2 of this letter are intended to, and will be
interpreted, administered and construed to comply with Section 111 of the EESA
(and, to the maximum extent consistent with the preceding, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
letter). To the extent not subject to federal law, this letter will be governed
by and construed in accordance with the laws of the State of Indiana. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile will be deemed an
original signature.

2



--------------------------------------------------------------------------------



 



[Senior Executive Officer Name]
December 12, 2008
Page 3 of 4
          The Company’s Board of Directors appreciates the concessions you are
making and looks forward to your continued leadership during these financially
turbulent times.

            Yours sincerely,

OLD NATIONAL BANCORP
      By:           Larry E. Dunigan        Chairman of the Board of Directors 
   

          Intending to be legally bound, I agree with and accept the foregoing
terms as of the date set forth below.

     
 
[Senior Executive Officer]
      
 
Date
   

3



--------------------------------------------------------------------------------



 



[Senior Executive Officer Name]
December 12, 2008
Page 4 of 4
Appendix A
Affected Benefit Plans

  (a)   Old National Bancorp 1999 Equity Incentive Plan     (b)   Old National
Bancorp 2008 Incentive Compensation Plan     (c)   Old National Bancorp
Short-Term Incentive Compensation Plan for Key Executives     (d)   Old National
Bancorp Executive Deferred Compensation Plan     (e)   [Senior Executive
Officer] Employment Agreement

4